Title: To George Washington from John Glover, 9 September 1780
From: Glover, John
To: Washington, George


                        
                            Sir,
                            Camp 9 Sepr 1780
                        
                        From the Flattering prospect of being Aided, with a fleet, from our most Illustrious Allies, Superior to the
                            enemy, and a body of Troops, to Cooperate with us, this Campaign; I was led to hope with the blessings of Heaven on our
                            exertions, we Should have been able to Struck Some important blow; at least Dislodgd the enemy, from new york, if not
                            Relived the Southern States; now groaning, under the Arbitrary power, of Britian; and thereby laide a Foundation, for an
                            Honorable peace.
                        But Sir, the Scene is Changd; and to me appears Gloomy, & unpromising; the enemys naval force, being
                            much Superior to that of our Allies, Their Land Army, now at New york, equal, if not Superior to this. under these
                            Circumstances, I Presume it will not be advisable to make an Attack on that Garrison; (Im unacquainted with the Strength, or
                            Situation of their out posts, Possibly a Struck may be Immediately made on Some of them to Advantage,) but Should a Second
                            Division of the french fleet arrive, and Joine the first, now at Rhoad Island, by the middle of Novbr, and no Detachment
                            made from this army; Its my Opinion, one may be made with a probability of Success. Should they arrive between that
                            period, & the middle of Decembr, (which I hardly think will be the Case, unless it be a part of the fleet now in
                            the W: Indies,) an Expedition may be made against Charlstown, and Gorgia, that Climate being favorable to a winter
                            Campaign. The Present Alarming Situation, of the Southern States, Calls for the most Serious Attention; your Excellency,
                            must be the best Judge, whether any Detachment Can be Sent to Their Support, from this Army; In my Opinion there Cannot,
                            while It remains in the present Position. With Diffidence I am Sir your Excellencys Most Obdt Hble Sert
                        
                            Jno. Glover
                            B. General
                        
                    